internal_revenue_service national_office technical_advice_memorandum date number release date index uil nos case-mis no ---------------------------- ------------------------------------------------- --------------------------- tam-148322-03 cc ita b6 taxpayers' names taxpayers' address taxpayers' identification s year involved date of conference ------------------------------ --------------------------------------------------- -------------------------------------- -------- -------------------------- legend --------------------------------------- -------------------------------- taxpayers company ------------------------------------------ year month year ---------------------- ------- ------- issue after the internal_revenue_service issued notice_2001_76 2001_2_cb_613 which permitted some taxpayers to use the cash receipts and disbursements accounting_method the cash_method for and later tax years will a taxpayer that now qualifies to use the cash_method be allowed to change to it retroactively if its use of the method was disallowed previously by the service during an examination of its federal_income_tax returns conclusion the taxpayer may not change to the cash_method retroactively instead it must change its accounting_method prospectively using the terms and conditions of notice_2001_76 facts the taxpayers are shareholders in the company an s_corporation the company is primarily engaged in installing glass that is glazing work its average annual gross_receipts are not in excess of dollar_figure------------- subsequent to year the service examined some of the company’s tax returns the company had used the overall cash_method in preparing these returns during this examination the service considered the company’s use of this method after study the examiner determined that the company had incorrectly computed its taxable_income using the cash_method the examiner determined that the company needed to account for inventories and that an accrual_method was required to reflect the company’s taxable_income clearly the examiner required the company to change its accounting_method from the cash_method to an accrual_method for year the examiner computed the appropriate adjustment under sec_481 of the internal_revenue_code and income_tax regulations thereunder to reflect this service mandated accounting_method change in month the company and the taxpayers signed their respective form_4549 income_tax examination changes regarding this accounting_method change by signing these forms the company and the taxpayers consented to the immediate_assessment and collection of any increase in tax and penalties and accepted any decrease in tax and penalties plus appropriate additional interest the company has used an accrual_method for all tax years since year in year the taxpayers submitted a form_656 offer_in_compromise the taxpayers requested that their liability arising from the year service mandated accounting_method change be abated the taxpayers have stated that the company had no real inventory and that the change to an overall accrual_method was contra to existing standards the company’s average annual gross_receipts are in excess of dollar_figure million therefore revproc_2001_10 2001_2_cb_272 which permits certain taxpayers with average annual gross_receipts not in excess of dollar_figure million to use the cash_method specified in the revenue_procedure is not applicable no opinion is expressed and none should be inferred regarding the company’s need to account for inventories to resolve the issue presented to the national_office by the field this technical_advice_memorandum assumes that the company did need to account for inventories and that the examiner was correct to change the company’s the company has not filed a form_3115 application_for change in accounting_method to change from its current overall accrual_method law and analysis sec_446 provides that taxable_income must be determined under the accounting_method on the basis of which the taxpayer regularly computes its income in keeping its books sec_446 generally allows a taxpayer to select the accounting_method it will use to compute its taxable_income a taxpayer is entitled to adopt any one of the permissible methods including the cash_method or an accrual_method subject_to certain restrictions for example sec_446 provides that the selected method must clearly reflect income in addition sec_1_446-1 requires that a taxpayer use an accrual_method with regard to purchases and sales of merchandise whenever sec_471 requires the taxpayer to account for inventories unless otherwise authorized by the commissioner under sec_1_446-1 under sec_1_446-1 the commissioner has the authority to permit a taxpayer to use an accounting_method that clearly reflects income even though the method is not specifically authorized by the regulations sec_446 and sec_1_446-1 state that except as otherwise provided a taxpayer must secure the consent of the commissioner before changing an accounting_method for federal_income_tax purposes sec_471 provides that whenever in the opinion of the secretary the use of inventories is necessary to clearly determine the income of a taxpayer inventories must be taken by the taxpayer sec_1_471-1 requires a taxpayer to account for inventories when the production purchase or sale of merchandise is an income- producing factor in the taxpayer’s business sec_481 requires those adjustments necessary to prevent amounts from being duplicated or omitted to be taken into account when the taxpayer’s taxable_income is determined under an accounting_method different from the method used to determine taxable_income for the preceding tax_year revrul_90_38 1990_1_cb_57 describes how accounting methods are established the treatment of a material_item in the same way in determining gross_income or deductions in two or more consecutively filed tax returns without regard to any change overall accounting_method to an accrual_method for year in order to reflect the company’s taxable_income clearly in status of the method as permissible or impermissible represents consistent treatment of that item for purposes of sec_1_446-1 if a taxpayer treats an item properly in the first return that reflects the item however it is not necessary for the taxpayer to treat the item consistently in two or more consecutive tax returns to have adopted a method if a taxpayer has adopted an accounting_method under these rules the taxpayer may not change the method by amending its prior tax_return s revproc_97_27 1997_1_cb_680 as modified and amplified by revproc_2002_19 2002_1_cb_696 provides the general procedures under sec_446 and sec_1_446-1 for obtaining the advance consent of the commissioner to change an accounting_method for federal_income_tax purposes generally these procedures require the taxpayer to file an application_for change in accounting_method with the national_office prior to the end of the year of the method change section dollar_figure of revproc_97_27 states that a taxpayer may not request or otherwise make a retroactive change in accounting_method regardless of whether the change is from a permissible or an impermissible method unless specifically authorized by the commissioner revproc_2002_9 2002_1_cb_327 as modified and amplified by revproc_2002_19 as modified and clarified by announcement 2002_1_cb_561 and as amplified clarified and modified by revproc_2002_54 2002_2_cb_432 provides the procedures by which a taxpayer may obtain automatic consent to change specified accounting methods generally these procedures require the taxpayer to attach an application_for change in accounting_method to the timely filed with extensions original federal_income_tax return for the year of the method change and timely file a copy of this application with the national_office section dollar_figure of revproc_2002_9 states that a taxpayer may not request or otherwise make a retroactive change in accounting_method regardless of whether the change is from a permissible or an impermissible method unless specifically authorized by the commissioner revproc_2002_9 clarified modified amplified and superseded revproc_99_49 c b notice_2001_76 issued in date permits certain taxpayers with average annual gross_receipts not in excess of dollar_figure million to use the cash_method specified in the notice by issuing the notice the service intended to reduce the administrative and tax compliance burdens on these taxpayers and to minimize disputes between the service and taxpayers regarding the need to use an accrual_method because of the requirement to account for inventories the cash_method is available for all tax years ending on or after date and a taxpayer desiring to use such method must follow the accounting_method change filing procedures of the predecessor of revproc_2002_9 that is revproc_99_49 however the notice specifies that the service would not challenge a taxpayer’s use of the cash_method or the taxpayer’s failure to account for inventories in an earlier year if the taxpayer for that year would have qualified to use the cash_method if the notice had been applicable to that tax_year section of notice_2001_76 notice_2001_76 was incorporated into revproc_2002_28 2002_1_cb_815 in date implicitly by filing their offer_in_compromise in year the taxpayers are representing that the company qualifies to use the cash_method under notice_2001_76 further they are implicitly requesting that the commissioner allow the company to use the cash_method in year a year prior to the notice’s effective date tax years ending on or after date section of notice_2001_76 arguably supports this request with its audit protection rule notice_2001_76 is an administrative exception to the general requirement of sec_1_446-1 that taxpayers must use an accrual_method with regard to purchases and sales of merchandise whenever sec_471 requires them to account for inventories notice_2001_76 is effective for only tax years ending on or after date and requires that any change to the cash_method be made using the accounting_method change filing procedures of the predecessor of revproc_2002_9 that is revproc_99_49 these procedures require the taxpayer to attach an application_for change in accounting_method to the timely filed with extensions original federal_income_tax return for the year of the method change and timely file a copy of this application with the national_office this procedure is consistent with the provisions of revproc_97_27 and which generally prohibit changes in accounting_method to be made retroactively see sections dollar_figure of revproc_97_27 and in lieu of complying with notice_2001_76 by their offer_in_compromise the taxpayers are attempting to obtain for the company the benefits of notice_2001_76 retroactively and for a year that is earlier than the notice’s effective date the service required that the company use an accrual_method for year the company agreed and the company has used this method to prepare its federal_income_tax returns since that year thus the company has established this method as its accounting_method under sec_446 see revrul_90_38 when the company decides to change from this method it will need to follow the procedures provided by the appropriate published guidance for example the company will need to file an application_for change in accounting_method using the procedures of revproc_2002_9 to change to the cash_method caveat a copy of this technical_advice_memorandum is to be given to the taxpayers sec_3 no opinion is expressed and none should be inferred regarding the company’s ability to use the cash_method under notice_2001_76 to resolve the issue presented to the national_office by the field this technical_advice_memorandum assumes that the company qualifies to use this method sec_6110 provides that it may not be used or cited as precedent
